IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE, upon                     )
The Relationship of the Secretary           )
of the DEPARTMENT OF                        )
TRANSPORTATION,                             )
                                            )
                     Plaintiff,             )
                                            )
                     v.                     )
                                            )     C.A. No. S12C-05-025 MJB
                                            )
KEY PROPERTIES GROUP, LLC,                  )
Et al.,                                     )
                                            )
                     Defendants.            )



                                  Submitted: October 30, 2015
                                   Decided: January 27, 2016



                                          OPINION




Gregory B. Williams, Esq., Fox Rothschild LLP, 919 N. Market Street, Suite 300, Wilmington,
Delaware 19899, Attorney for Plaintiff.

Richard L. Abbott, Esq. 724 Yorklyn Road, Suite 240, Hockessin, DE 19707, Attorney for
Defendant.




BRADY, J.
                             I. INTRODUCTION AND PROCEDURAL HISTORY

        Currently before the Court is a condemnation action brought by Delaware Department of

Transportation (“Plaintiff”) to acquire a 0.6919 acre parcel from a 4.81 acre size lot owned by

Key Properties Group, LLC (“Defendant”). 1                   On March 15, 2013, a scheduling order was

issued, 2 which was modified by a second scheduling order on May 13, 2013. 3 The start of trial,

pursuant to the second scheduling order, was set for December 16, 2013. 4 On December 11,

2013, the Court informed the parties that the December 16, 2013, trial date would be rescheduled

and oral arguments on the party’s motions in limine would be held on December 23, 2013. 5

        Defendant served Plaintiff with an appraisal prepared by Philip J. McGinnis and Charles

H. Darrell of Dover Consulting Services, Inc. dated June 24, 2013 (the “First McGinnis and

Darrel Appraisal”). 6 This Appraisal included a letter from Peter D. DeMarie (“DeMarie”),

Defendant’s realtor, indicating that “Wawa was extremely interested in purchasing the property

for development with a Wawa Superstore” and attached a letter of intent. 7                          After further

examination of the appraisal report, it was uncovered that no letter of intent was attached to

DeMarie’s letter. Ultimately, the parties determined that Wawa was in fact not interested in

purchasing the subject property. 8 Susan Bratton, the Regional Real Estate Manager for Wawa in

charge of all three counties of Delaware, provided an affidavit that indicates that she visited the

subject property once, likely in 2010, that the property did not meet Wawa’s development


1
  Complaint, Item 1 (May 11, 2012).
2
  Scheduling Order, Item 35 (March 19, 2013).
3
  Second Scheduling Order, Item 39 (May 30, 2013).
4
  Second Scheduling Order, Item 39 (May 30, 2013).
5
  Letter, Item 70 (Dec. 11, 2013).
6
  See First McGiniss and Darrel Appraisal, Exhibit A to Plaintiff’s Motion in Limine to Exclude Testimony of
McGinnis and Darrel, Item 63 (Dec. 2, 2013).
7
  See First McGiniss and Darrel Appraisal, Exhibit A to Plaintiff’s Motion in Limine to Exclude Testimony of
McGinnis and Darrel, Item 63 (Dec. 2, 2013).
8
  Affidavit of Susan M. Bratton, Exhibit K to Plaintiff’s Supplement to Plaintiff’s Motion in Limine to Exclude
Testimony of McGinnis and Darrel, Item 80 (Jan. 24, 2014).

                                                         2
criteria, that Wawa never entered into a letter of intent with Defendant for the property, and that

Wawa has not reconsidered its determination that the property fails to meet Wawa’s

development criteria. 9 On December 2, 2013, Plaintiff moved to exclude the First McGinnis and

Darrel Appraisal based on the report’s reliance on the letter of intent when in fact Wawa was not

actually interested in the subject property. 10

         On April 10, 2014 and November 18, 2014, the Court heard oral argument on three

motions filed by the parties. 11 Sometime between the April 10, 2014 oral argument and the

November 18, 2014 oral argument, Defendant provided Plaintiff with an appraisal from

McGinnis and Darrell (the “Second McGinnis and Darrel Appraisal”), which the Court ruled on

November 18, 2014, was a new appraisal. 12 On November 18, 2014, the Court also permitted

additional discovery to be taken. Specifically, the Court stated:

         The parties shall have the opportunity to have limited discovery. The limited
         discovery, as I’m hearing the position of the parties, would be on the depositions
         of the State appraiser and the Defendant and the answering of interrogatory-type
         answers. In this way, they will have a fully developed record upon which they
         can make the argument to the Commissioners and ask for the return of a fair and
         just compensation award for both sides. I think, in Rule No. 1, this is the just
         thing to do given the posture of the case. 13




9
  Affidavit of Susan M. Bratton, Exhibit K to Plaintiff’s Supplement to Plaintiff’s Motion in Limine to Exclude
Testimony of McGinnis and Darrel, Item 80 (Jan. 24, 2014).
10
   Plaintiff’s Motion in Limine to Exclude Testimony of McGinnis and Darrel, Item 63 (Dec. 2, 2013).
11
   See Judicial Action Form Motion Hearing, Item 86 (April 4, 2014); see also Judicial Action Form From Oral
Arguments, Item 113 (Nov. 19, 2014). Before the Court were three motions: (1) Defendant’s Motion in Liminie to
exclude four categories of evidence; (2) Plaintiff’s Motion in Liminie to Exclude Expert Testimony of McGinnis
and Darrell; (3) Plaintiff’s Motion in Liminie to Exclude the First McGinnis and Darrel Appraisal. See Letter from
Richard Abbott, Item 108 (Nov. 7, 2014).
12
   Transcript of Oral Argument Proceedings Held On November 18, 2014, Item 122, at *65 (Jan. 7, 2015) (“I agree
with the Plaintiff position that this was, in effect, a new assignment; that independently of the new assignment from
the regulations that they referenced, that DeMarie did play a prominent role; and by deleting that, that gave reason
for Plaintiff to revisit the issue. All along, of course, we have the parties interacting without anything from the
Court.”).
13
   Transcript of Oral Argument Proceedings Held On November 18, 2014, Item 122, at *66 (Jan. 7, 2015).

                                                          3
The granting of additional limited discovery mooted all issues then before the Court. 14 On

November 24, 2014, the Court issued a third scheduling order, in accordance with its ruling at

the November 18, 2014 oral argument, setting February 27, 2015, as the deadline for the

additional discovery. 15

        On December 23, 2014, Defendant served Plaintiff with an appraisal from McGinnis and

Darrel (the “Third McGinnis and Darrel Appraisal”) 16 and on January 14, 2015, Defendant

served Plaintiff with an appraisal report prepared by Laurence P. Moynihan (the “Moynihan

Appraisal”). 17 On March 3, 2015, Plaintiff filed a Motion in Limine to exclude the Moynihan

Appraisal arguing that it violated the terms of the third scheduling order as explained by the

Court in the November 18, 2014 oral argument. 18

        On May 13, 2015, the Court held a teleconference in which the Court, in reprieve of

excluding the Moynihan Appraisal, ruled the Moynihan Appraisal would be admitted, with the

understanding that Defendant would be relying only on that appraisal and not on any of the

McGinnis and Darrel appraisals. 19         The Court was aware that the credibility of the McGinnis

and Darrel appraisals was called into question with the discovery that the information Wawa was

interested in the subject property was false. The Court’s understanding was that with the

substitution of the Moynihan Appraisal, the record would be sanitized and the credibility of the

McGinnis and Darrel appraisals would no longer be at issue. The Court believed that Defendant

was requesting that the Moynihan Appraisal replace the McGinnis and Darrel appraisals. The


14
   See Transcript of Oral Argument Proceedings Held On November 18, 2014, Item 122, at *67-72 (Jan. 7, 2015).
15
   Third Pretrial Scheduling Order, Item 114 (Nov. 24, 2014).
16
   See Third McGinnis and Darrel Appraisal, Exhibit A to Plaintiff’s Memorandum In Support Of The
Constitutionality Of The Court Ordering Defendant To Choose One Appraisal Opinion, Item 249 (Oct. 30, 2015).
17
   See Moynihan Appraisal, Exhibit B to Plaintiff’s Memorandum In Support Of The Constitutionality Of The Court
Ordering Defendant To Choose One Appraisal Opinion, Item 249 (Oct. 30, 2015).
18
   Plaintiff’s Motion in Limine to Exclude Expert Appraisal Report and Related Testimony of Laurence P.
Moynihan, Item 155 (March 3, 2015).
19
   Unfortunately, the teleconference held on May 13, 2015, was not recorded by a court reporter or otherwise.

                                                       4
Court then extended the discovery deadline to August 30, 2015, to allow Plaintiff to prepare and

respond to the Moynihan Appraisal. 20 On September 17, 2015, a pretrial conference was held

where the Court explained that the Court’s understanding of the August 30, 2015 ruling was that

each party would have one appraiser. 21

        On October 6, 2015, a teleconference was held where the Court confirmed that only one

of Defendant’s appraisal opinions was expected to be presented to the Commissioners at trial, as

the Court had previously understood. 22 Defendant objected, raising issues of constitutional

proportion and indicating an intent to file an interlocutory appeal in the event the Court so

ruled. 23 The Court noted that it did not believe that there was any constitutional protection for a

specific appraiser or appraisal report and that the appraisals were cumulative and duplicative in

any event. However, the Court allowed the parties to file simultaneous submissions on the issue

by October 30, 2015. 24 Both parties filed briefs with regard to the constitutionality of the Court

permitting Defendant to present only one of its two appraisals on October 30, 2015. 25

                                         II. PARTIES CONTENTIONS

                                          A. Defendant’s Position

        Defendant argues that he is entitled, by the United States Constitution, the Delaware

Constitution, and Delaware’s statutory law to present all relevant evidence. 26 Specifically,


20
   Order, Item 167 (May 13, 2015).
21
   Transcript of Pretrial Conference, Item 247, at *162-63 (Oct. 28, 2015) (“Honestly the implications of my ruling
that you could have two experts I didn’t realize that that meant two and one. . . . I thought that was going to be a
different appraiser, not a supplemental appraiser. That’s what I understood. That may have not been what you
meant but I think that’s what I understood. I though you then each would have one appraiser. That’s what I thought
you both were going to have one number and that’s what you would proceed with.”).
22
   Judicial Action Form, Item 242 (Oct. 6, 2015).
23
   Judicial Action Form, Item 242 (Oct. 6, 2015).
24
   Letter, Item 241 (Oct. 6, 2015).
25
   See Memorandum of Law Regarding Constitutional Bar To Excluding Owner Appraisal Evidence, Item 248, (Oct.
30, 2015); see also Plaintiff’s Memorandum of Law in Support of the Constitutionality of the Court Ordering
Defendant to Choose One Appraisal Opinion to Present and Rely on During Trial, Item 249 (Oct. 30, 2015).
26
   Memorandum of Law Regarding Constitutional Bar To Excluding Owner Appraisal Evidence, Item 248, at *8-10
(Oct. 30, 2015).

                                                         5
Defendant notes that the power of eminent domain has been held to be an implied governmental

power pursuant to Article I, Section 8 of the Delaware Constitution and the 5th Amendment to

the United States Constitution, which has been made applicable to the states pursuant to the 14th

Amendment. 27 The 5th Amendment to the United States provides, as Defendant notes, that

“private property [shall not] be taken for public use, without just compensation.” 28 Similarly,

Article I, § 8 of the Delaware Constitution provides that “any person’s property [shall not] be

taken or applied to public use . . . without compensation being made.” 29 A condition upon the

exercise of the power of eminent domain is that the government must pay a property owner just

compensation for the taking which, under Delaware law, is the fair market value of the property

at the time of the taking. 30 The Delaware General Assembly has provided that Title 10, Chapter

61 of the Delaware code “shall govern the procedure for all condemnations of real and personal

property within this State under the power of eminent domain exercised by any authority

whatsoever, governmental or otherwise.” 31

        Defendant argues that 10 Del. C. § 6108(e), which governs appraisal evidence for

condemnation cases, provides, in pertinent part, that “[a]t the trial any party may present

competent and relevant evidence upon the issue of just compensation and all such evidence shall

be given in the presence of the Court and the Commissioners.” 32 Defendant contends that

because the Delaware General Assembly enacted this statute, “any Court interference with the

right to present evidence of Just Compensation at trial is tantamount to an Unconstitutional




27
   Memorandum of Law Regarding Constitutional Bar To Excluding Owner Appraisal Evidence, Item 248, at *8-10
(Oct. 30, 2015).
28
   U.S. Const. amend. V.
29
   Del. Const. art. 1, § 8.
30
   Wilmington Housing Auth. V. Greater St. John Baptist Church, 291 A.2d 282, 284 (Del. 1972).
31
   10 Del. C. § 6101.
32
   10 Del. C. § 6108(e).

                                                     6
restriction in contravention of the State and United States Constitutions.”33 Defendant argues

that the appraisals in question are competent and relevant, and therefore pursuant to 10 Del. C. §

6108(e), the Court “may not interfere” with the right to have the appraisals presented at trial. 34

Defendant further argues that other jurisdictions have held that evidence regarding the fair

market value of a subject property in a condemnation case should be liberally admitted. 35

Defendant therefore argues that the Court should not restrict Defendant from using two

appraisals. 36

                                          B. Plaintiff’s Position

        Plaintiff argues that there is no legal authority to support Defendant’s position that: (1) a

property owner has a constitutional right to rely on multiple appraisers and appraisals in a

condemnation action; or (2) that limiting the property owner to one appraisal would violate the

property owner’s rights under United States or Delaware Constitutions. 37 Plaintiff further argues

that Defendant is not prejudiced by having to choose one appraisal because the appraisals are

cumulative and duplicative of one another. 38 Plaintiff notes that the Court has the power to

manage the trials in its jurisdiction under Delaware Rule of Evidence 403. 39 Plaintiff contends




33
   Memorandum of Law Regarding Constitutional Bar To Excluding Owner Appraisal Evidence, Item 248, at *10
(Oct. 30, 2015).
34
   Memorandum of Law Regarding Constitutional Bar To Excluding Owner Appraisal Evidence, Item 248, at *11-
12 (Oct. 30, 2015).
35
   Memorandum of Law Regarding Constitutional Bar To Excluding Owner Appraisal Evidence, Item 248, at *12-
14 (Oct. 30, 2015).
36
   See Memorandum of Law Regarding Constitutional Bar To Excluding Owner Appraisal Evidence, Item 248 (Oct.
30, 2015).
37
   Plaintiff’s Memorandum of Law in Support of the Constitutionality of the Court Ordering Defendant to Choose
One Appraisal Opinion, Item 249, at *7-9 (Oct. 30, 2015).
38
   Plaintiff’s Memorandum of Law in Support of the Constitutionality of the Court Ordering Defendant to Choose
One Appraisal Opinion, Item 249, at *10-11 (Oct. 30, 2015).
39
   Plaintiff’s Memorandum of Law in Support of the Constitutionality of the Court Ordering Defendant to Choose
One Appraisal Opinion, Item 249, at *11 (Oct. 30, 2015).

                                                      7
that if Defendant is able to introduce a new appraiser, allegedly in violation of the third

scheduling order, Plaintiff is prejudiced. 40

                                              III. DISCUSSION

                                            A. Applicable Law

        When interpreting statutory language the goal is “to determine and give effect to

legislative intent.” 41 An unambiguous statute “precludes the need for judicial interpretation, and

the plain meaning of the statutory language controls.” 42 An ambiguous statute on the other hand

should be interpreted in a way “‘that will promote its apparent purpose and harmonize it with

other statutes’ within the statutory scheme.” 43 “A statute is ambiguous if ‘it is reasonably

susceptible of different conclusions or interpretations’ or ‘if a literal reading of the statute would

lead to an unreasonable or absurd result not contemplated by the legislature.’” 44

        The Delaware Supreme Court has stated that this Court has inherent power to “manage its

own affairs and to achieve the orderly and expeditious disposition of its business.” 45 Delaware

Rule of Evidence 403 provides that “relevant, evidence may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the issues or misleading

the jury, or by considerations of undue delay, waste of time or needless presentation of




40
   Plaintiff’s Memorandum of Law in Support of the Constitutionality of the Court Ordering Defendant to Choose
One Appraisal Opinion, Item 249, at *12 (Oct. 30, 2015). Plaintiff continues to challenge the Court’s ruling
allowing the Moynihan Appraisal to be admitted. Plaintiff’s Renewed Motion in Limine to Exclude Expert
Appraisal Report and Related Testimony of Laurence Moynihan for Being in Violation of the Third Amended
Scheduling Order, Item 218 (Sept. 28, 2015).
41
   LeVan v. Independence Mall, Inc., 940 A.2d 929, 932-33 (Del. 2007) (internal citations omitted).
42
   Id.
43
   Id. (quoting Eliason v. Englehart, 733 A.2d 944, 946 (Del. 1999)).
44
   Id.
45
   Gebhart v. Ernest DiSabatino & Sons, Inc., 264 A.2 157, 159 (Del. 1970).

                                                       8
cumulative evidence.” 46 Cumulative evidence is “[a]dditional or corroborative evidence on the

same point. That which goes to prove what has already been established by other evidence.” 47

                                                B. Analysis

        Defendant’s argument is that 10 Del. C. § 6108(e) provides an unequivocal right to

present any and all relevant and reliable evidence. Taken to its logical conclusion, Defendant’s

argument would allow any party in a condemnation proceeding to present as evidence at trial any

number of appraisal opinions regardless of whether they are in violation of a Court order or

otherwise inadmissible. In effect, any party could present a new appraisal that is relevant and

reliable on the courthouse steps the day of trial. Such an absurd result cannot reasonably be

attributed to the legislature. A proper reading of 10 Del. C. § 6108(e) is that the Court may not

prevent a party to a condemnation proceeding from presenting “competent and relevant evidence

upon the issue of just compensation” that is obtained and produced in accordance with the

Court’s scheduling order and subject to Delaware Rules of Evidence. Such a result harmonizes

10 Del. C. § 6108(e) with the Court’s inherent power to “manage its own affairs and to achieve

the orderly and expeditious disposition of its business,” 48 as well as with Delaware Rule of

Evidence 403. Defendant’s argument is further without merit based on Defense counsel’s own

actions (moving to exclude evidence), 49 and words (acknowledging the Court’s authority over




46
   D.R.E. 403.
47
   Guy v. State, 999 A.2d 863, 870 (Del. 2010) (citing Black’s Law Dictionary 380 (6th ed. 1990)).
48
   Gebhart v. Ernest DiSabatino & Sons, Inc., 264 A.2 157, 159 (Del. 1970).
49
   Without ruling on the merits of any other Motion, the Court notes that Defendant has filed eight Motions in
Limine in this proceeding. See Defendant’s Motion in Limine to Exclude Testimony and Evidence of Jon Marc
Cote’ Based Upon the Scope of the Project Rule and the Before & After Rule, Item 233 (Oct. 5, 2015); see also
Defendant’s Motion in Limine to Exclude Testimony & Evidence of Jon Marc Cote’ As Hearsay & Irrelevant, Item
234 (Oct. 5, 2015); Defendant’s Motion in Limine to Exclude Testimony and Evidence of Mark Luszcz, Item 235
(Oct. 5, 2015); Defendant’s Motion in Limine to Exclude Certain Testimony and Evidence of William McCain, Item
237 (Oct. 5, 2015); Defendant’s Motion in Limine to Exclude Testimony and Evidence of Carl Wilson, Jr., Item 238
(Oct. 5, 2015); Defendant’s Motion in Limine to Bar Evidence Regarding BayHealth Matters, Item 239 (Oct. 5,
2015); Defendant’s Motion in Limine to Prohibit Median Break Closure Evidence, Item 240 (Oct. 5, 2015).

                                                       9
submissions), 50 in this case, and based on this Court’s prior rulings in other condemnation

cases. 51

        Defendant has failed to identify any constitutionally protected right, and the Court is

unaware of any, that would prevent the Court from requiring Defendant to choose one of its two

appraisal experts to testify at trial. The Court therefore finds that there is no constitutional

limitation requiring the Court to allow both of Defendant’s appraisals at trial.

            The Court notes that Defendant was provided a choice between the two appraisal

reports in reprieve of the Court excluding the Moynihan Appraisal. The Moynihan Appraisal is

potentially problematic for two reasons.

        First, it was offered in violation of the Court’s second and third scheduling order. The

Court’s second scheduling order provided that all of Defendant’s expert witnesses be identified
                                                             52
and their reports produced by June 28, 2013.                      The third scheduling order extended the

discovery deadline to February 27, 2015, for “depositions of the State appraiser and the

Defendant and the answering of interrogatory-type answers.” 53 The Third Scheduling order did

not extend the deadline for obtaining and producing expert witness reports. 54                          Since the

Moynihan Appraisal was not produced until March 3, 2015, it was in violation of the Court’s




50
   At oral argument Defendant acknowledged that the Court has inherent power to exclude otherwise relevant
evidence. Transcript of Pretrial Conference, Item 247, at *70 (Oct. 28, 2015) (“MR. ABBOTT: . . . So they’ve
reacted to that and then we provided rebuttal reports and Your Honor said, I believe it was in a May teleconference
this year, that’s it, no more expert reports. We’re done. Because I said well, I need to get another report because
they’ve now got a sur sur rebuttal report. You said we’re done. So we were done. I would have gotten another
report but you closed the door in effect. So we’re done.”).
51
   See, e.g., State v. Lesko, 2015 WL 7776636 (Del. Super. Nov. 18, 2015) (Granting a Motion in Limine because
the evidence being offered was in violation of the court’s previous scheduling order and under Delaware Rule of
Evidence 403).
52
   See Second Scheduling Order, Item 39 (May 30, 2013).
53
   Transcript of Oral Argument Proceedings Held On November 18, 2014, Item 122, at *66 (Jan. 7, 2015); see also
Third Scheduling Order, Item 114 (Nov. 24, 2014).
54
   Transcript of Oral Argument Proceedings Held On November 18, 2014, Item 122, at *66 (Jan. 7, 2015); see also
Third Scheduling Order, Item 114 (Nov. 24, 2014).

                                                        10
scheduling order. It was through the Court’s generous consideration that it was permitted to be

admitted.

        Second, if Defendant presents both appraisal reports at trial, the Moynihan Appraisal is

cumulative. The Third McGinnis and Darrel Appraisal and the Moynihan Appraisal both provide

an estimate of just compensation in connection with Plaintiff’s taking of the subject property

based on the “before and after” methodology, and they arrive at a similar figure—$2,275,000

and $2,515,000. 55 If all parties were permitted to call all appraisers and appraisal reports they

wished at trial, it would result in undue delay and a waste of time. Specifically, this hearing, as

the parties recognized at oral argument, could result in “the longest condemnation trial in

Delaware history,” lasting from “10 to 12 days.” 56 In addition, if both the Moynihan Appraisal

and the Third McGinnis and Darrel Appraisal are presented at trial, it would present an unfair

advantage and potentially mislead the commissioners, because Defendant would be providing

two appraisals to Plaintiff’s one appraisal.           Defendant could argue to the commissioners,

reasonably (but unfairly) from that, that Defendant’s appraisal figures are more credible than

Plaintiff’s and the weight of the evidence is for his position. Defendant acknowledged this

potential at oral argument. 57

                                             IV. CONCLUSION

        Having found that there is no constitutional limitation prohibiting exclusion of one of

Defendant’s two appraisals, and in keeping with the Court’s prior May 13, 2015 ruling, the Court


55
   See The Third McGinnis and Darrel Appraisal, Exhibit C to Plaintiff’s Motion in Limine to Exclude Expert
Appraisals and Related Testimony of McGinnis and Darrel, Item 229 (Oct. 5, 2015); see also The Moynihan
Appraisal, Exhibit B to Memorandum of Law Regarding Constitutional Bar To Excluding Owner Appraisal
Evidence, Item 248 (Oct. 30, 2015).
56
   Transcript of Oral Argument Proceedings Held On November 18, 2014, Item 122, at *169 (Jan. 7, 2015).
57
   Transcript of Oral Argument Proceedings Held On November 18, 2014, Item 122, at *70 (Jan. 7, 2015) (“DelDOT
in reaction obtained these five different expert engineers reports because they got scared by the fact that Mr.
Moynihan came in at 2,275,000 now recognizing that the commissioners are going to hear two appraisers at 2
million plus and went in to try and create this expert study of all these issues to say all this is wrong.”).

                                                      11
will allow Defendant to present only one of the two appraisal experts’ opinions at trial. Mr.

Abbott is to advise the Court, no later than February 8, 2016, of his selection.

        Finally, the matter was essentially stayed while the Court and parties addressed this issue.

Any additional responses to the numerous, pending motions are to be filed no later than March 7,

2016.

        IT IS SO ORDERED.


                                                      _________/s/_____________________
                                                      M. JANE BRADY
                                                      Superior Court Judge
.




                                                 12